41 A.3d 816 (2012)
COMMONWEALTH of Pennsylvania, Respondent
v.
Stephen PERSON, Petitioner.
No. 85 EM 2011.
Supreme Court of Pennsylvania.
January 3, 2012.

ORDER
PER CURIAM.
AND NOW, this 3rd day of January, 2012, the Petition for Leave to File Petition for Allowance of Appeal Nunc Pro Tunc is GRANTED. This matter is REMANDED to the trial court with the direction that within 45 days of this order, new counsel be appointed to represent Petitioner. New counsel shall file a Petition for Allowance of Appeal within 45 days of appointment.